Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 
Response to Arguments

Applicant made no argument but amendments. They have been fully considered, and have been addressed as follows. 
Applicant alleged on page 11-12 of the remarks: 
Claim 1 and claim 22

Applicant has herein amended independent claims 1 and 22 to recite features that are not taught or suggested by the cited references and the purported combination thereof.

Claim 12

Applicant has amended independent claim 12 to recite features that are not disclosed by Seely.

  

In response to Applicant’s conclusion regarding claims 1, 12 and 22, Examiner would like to point out that 
Park teaches the amended limitation in claim 1, 22:
“a number of iterations being based on a latency target” in claim 1,
“iteratively processing the one or more codewords based on a latency” in claim 22
([0015] the iterative decoding number is increased for a long permissible time delay.)

Seely teaches the amended limitation in claim 1, 22 similarly claim 12:
“based on a predefined condition, the predefined condition relating to a quality of service class of each incoming codeword”
	Seely, Fig. 13, 1310 "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME".


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seely et al., US 9,992,124, hereinafter Seely.
As per claim 12, Seely teaches A multi-channel decoder system (FIG.8, DECODER BANK 852), comprising: a multi-channel decoder circuit comprising:
a distributed decoder circuit (FIG.8, REMAINING DECODER BLOCKS BANK, 860) comprising a set of unit decoder circuits (FIG.8, DECODER BLK 1 - BLK M) distributed between at least two separate hardware devices (FIG.8, DECODER BLK 1 - Decoder BLK M; 10:47-54, 2:5-6, the decoder bank ( e.g., FPGA resources, etc.), each unit decoder circuit configured to receive one or more codewords of a plurality of codewords associated with a plurality of input channels (Fig.8, 850, CHAN 1 - CHAN N), and decode the one or more codewords; and
a distribution controller circuit (Fig.8, 858, DATA PKT IDENTIFICATION BANK) configured to distribute each incoming codeword of the one or more codewords to the respective unit decoder circuit of the set of unit decoder circuits, based on determining a currently available unit decoder circuit within the set of unit decoder circuits. (Fig.8, 858, 860; Fig.13, 1302 “DECODER BLOCK AVAILABLE?”, 1304) and based on a capability of the currently available unit decoder circuit to decode a particular codeword, the capability relating to a predefined condition. (Fig. 13, 1310 "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME")

As per claim 13, Seely teaches The multi-channel decoder system as applied above in claim 12, Seely further teaches wherein the distribution controller circuit comprises:
a controller circuit configured to:
identify an arrival of each incoming codeword of the plurality of codewords associated with the plurality of input channels; and
(Fig.10, RECEIVE A DATA PACKET AT A CHANNEL RECEIVER OF AT LEAST ONE CHANNEL RECEIVER EACH ASSOCIATED WITH A CHANNEL)
determine a currently available unit decoder circuit within the set of unit decoder circuits, in order to distribute each of the respective incoming codeword.
	(Fig.13, 1302 “DECODER BLOCK AVAILABLE?”, 1304)

As per claim 19, Seely teaches The multi-channel decoder system as applied above in claim 12, Seely further teaches wherein the multi-channel decoder circuit further comprises a dedicated decoder circuit (Fig.8, 860 REMAINING DECODER BLOCKS BANK) coupled to the distribution controller circuit, and 
configured to process the plurality of codewords associated with the plurality of input channels, prior to providing the plurality of codewords to the distribution controller circuit, and (Fig.11, 1106, "VALIDATE THE DATA PACKET AT THE DATA PACKET IDENTIFICATION BLOCK")
wherein the dedicated decoder circuit comprises a plurality of unit channel decoder circuits (Fig.8, 860, DECODER BLK 1 – DECODER BLK M) associated with a respective input channel of the plurality of input channels, , (6:22-26, Decoder bank 852 may comprise two different banks-a data packet identification bank 858 including data packet identification blocks 1-N that correspond to channel pathways 1-N, and a remaining decoder blocks bank 860 that includes decoder blocks 1-M)
wherein each of the plurality of unit channel decoder circuits is configured to process codewords associated with a respective input channel of the plurality of input channels (Fig.8, 850, CHAN 1- CHAN N), thereby providing a plurality of processed codewords.
(Fig.11, 1108, "PROVIDE THE VALIDATED DATA PACKET TO AN AVAILABLE DECODER BLOCK OF AT LEAST ONE DECODER BLOCK CAPABLE OF PERFORMING ONE OR MORE DECODING FUNCTIONS......")

As per claim 20, Seely teaches The multi-channel decoder system as applied above in claim 12, Seely further teaches wherein a number of unit decoder circuits within the set of unit decoder circuits is less than a number of input channels within the plurality of input channels. (Fig.11, 1108, "…...WHERE A QUANTITY OF THE DECODER BLOCKS IS LESS THAN A QUANTITY OF THE SUB-IDENTIFICATION BLOCKS AND OPTIMIZED ACCORDING TO ONE OR MORE GOALS")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-10, 23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Park et al., US 20020186798, hereinafter Park.

As per claim 1, Seely teaches A multi-channel decoder circuit (FIG.8, DECODER BANK 852), comprising:
a distributed decoder circuit (FIG.8, REMAINING DECODER BLOCKS BANK, 860) comprising a set of unit decoder circuits (FIG.8, DECODER BLK 1 - BLK M), each unit decoder circuit configured to receive one or more codewords of a plurality of codewords associated with a plurality of input channels (Fig.8, 850, CHAN 1 - CHAN N), and 

a distribution controller circuit (Fig.8, 858, DATA PKT IDENTIFICATION BANK) configured to distribute each incoming codeword of the one or more codewords to the respective unit decoder circuit of the set of unit decoder circuits within the distributed decoder circuit, based on a predefined condition, the predefined condition relating to a quality of service class of each incoming codeword (Fig. 13, 1310 "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME"), the codewords being distributed based on determining a currently available unit decoder circuit within the set of unit decoder circuits. (Fig.8, 858, 860; Fig.13, 1302 “DECODER BLOCK AVAILABLE?”, 1304)

EXCEPT
iteratively decode the one or more codewords, a number of iterations being based on at least one of: a bit error rate (BER) or a latency target; and
Park teaches
iteratively decode the one or more codewords, a number of iterations being based on a latency target; and
([0008], The turbo decoder iteratively decodes input data in the frame unit using a MAP decoding algorithm; a bit error rate (BER) is decreased, as the iterative decoding number increases; [0015] the iterative decoding number is increased for a long permissible time delay)

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely to incorporate the teaching of iteratively decode the one or more codewords as Park in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 22, Seely teaches A method for a multi-channel decoder circuit, comprising:
receiving, at each unit decoder circuit of a set of unit decoder circuits (FIG.8, DECODER BLK 1 - BLK M) associated with a distributed decoder circuit (FIG.8, REMAINING DECODER BLOCKS BANK, 860), one or more codewords of a plurality of codewords associated with a plurality of input channels, and 

distributing each incoming codeword of the one or more codewords to the respective unit decoder circuit of the set of unit decoder circuits within the distributed decoder circuit, by a distribution controller circuit (Fig.8, 858, DATA PKT IDENTIFICATION BANK), based on a predefined condition, the predefined condition relating to a quality of service class of each incoming codeword (Fig. 13, 1310 "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME"), the codewords being distributed based on determining a currently available unit decoder circuit within the set of unit decoder circuits. (Fig.8, 858, 860; Fig.13, 1302 “DECODER BLOCK AVAILABLE?”, 1304)

EXCEPT
iteratively processing the one or more codewords; and
Park teaches
iteratively processing the one or more codewords based on a latency ; and
 ([0008], The turbo decoder iteratively decodes input data in the frame unit using a MAP decoding algorithm; a bit error rate (BER) is decreased, as the iterative decoding number increases; [0015] the iterative decoding number is increased for a long permissible time delay)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely to incorporate the teaching of iteratively decode the one or more codewords as Park in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 2, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Seely further teaches wherein the distribution controller circuit comprises:
a controller circuit configured to:
identify an arrival of each incoming codeword of the plurality of codewords associated with the plurality of input channels; and
(Fig.10, RECEIVE A DATA PACKET AT A CHANNEL RECEIVER OF AT LEAST ONE CHANNEL RECEIVER EACH ASSOCIATED WITH A CHANNEL)
determine a currently available unit decoder circuit within the set of unit decoder circuits, in order to distribute each of the respective incoming codeword.
	(Fig.13, 1302 “DECODER BLOCK AVAILABLE?”, 1304)

As per claim 4, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Seely further teaches wherein determining a currently available unit decoder circuit within the set of unit decoder circuits comprises determining a unit decoder circuit within the set of unit decoder circuits that is free to decode the incoming codeword. (Fig.13, 1302)
	
As per claim 23, Seely-Park teaches The method as applied above in claim 22, Seely further teaches wherein determining a currently available unit decoder circuit within the set of unit decoder circuits comprises determining a unit decoder circuit within the set of unit decoder circuits that is free to decode the incoming codeword. (Fig.13, 1302)

As per claim 9, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Seely further teaches further comprising a dedicated decoder circuit (Fig.8, 860 REMAINING DECODER BLOCKS BANK) coupled to the distribution controller circuit, and 
configured to process the plurality of codewords associated with the plurality of input channels, prior to providing the plurality of codewords to the distribution controller circuit, (Fig.11, 1106, "VALIDATE THE DATA PACKET AT THE DATA PACKET IDENTIFICATION BLOCK")
wherein the dedicated decoder circuit comprises a plurality of unit channel decoder circuits (Fig.8, 860, DECODER BLK 1 – DECODER BLK M) each associated with a respective input channel of the plurality of input channels, (6:22-26, Decoder bank 852 may comprise two different banks-a data packet identification bank 858 including data packet identification blocks 1-N that correspond to channel pathways 1-N, and a remaining decoder blocks bank 860 that includes decoder blocks 1-M)
wherein each of the plurality of unit channel decoder circuits is configured to process codewords associated with a respective input channel of the plurality of input channels (Fig.8, 850, CHAN 1- CHAN N), thereby providing a plurality of processed codewords.
(Fig.11, 1108, "PROVIDE THE VALIDATED DATA PACKET TO AN AVAILABLE DECODER BLOCK OF AT LEAST ONE DECODER BLOCK CAPABLE OF PERFORMING ONE OR MORE DECODING FUNCTIONS......")

As per claim 10, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Seely further teaches wherein a number of unit decoder circuits within the set of unit decoder circuits is less than a number of input channels within the plurality of input channels. (Fig.11, 1108, "…...WHERE A QUANTITY OF THE DECODER BLOCKS IS LESS THAN A QUANTITY OF THE SUB-IDENTIFICATION BLOCKS AND OPTIMIZED ACCORDING TO ONE OR MORE GOALS")

As per claim 27, Seely-Park teaches The method as applied above in claim 22, Seely further teaches wherein a number of unit decoder circuits within the set of unit decoder circuits is less than a number of input channels within the plurality of input channels. (Fig.11, 1108, "…...WHERE A QUANTITY OF THE DECODER BLOCKS IS LESS THAN A QUANTITY OF THE SUB-IDENTIFICATION BLOCKS AND OPTIMIZED ACCORDING TO ONE OR MORE GOALS")

As per claim 28, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Park further teaches wherein a number iterations to process the one or more codewords is greater than 1.
([0008], The turbo decoder iteratively decodes input data in the frame unit using a MAP decoding algorithm; Fig.7, [0041], To provide a service having a higher data class in the state where the iterative decoding number is initially set to 4, the iterative decoding number is increased to 8.)

	As per claim 29, Seely-Park teaches The method as applied above in claim 22, Park further teaches wherein a number iterations to process the one or more codewords is greater than 1.
([0008], The turbo decoder iteratively decodes input data in the frame unit using a MAP decoding algorithm; Fig.7, [0041], To provide a service having a higher data class in the state where the iterative decoding number is initially set to 4, the iterative decoding number is increased to 8.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Park et al., US 20020186798, hereinafter Park, in further view of Decker et al., US 4980897, hereinafter Decker.
As per claim 3, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 2, Seely further teaches wherein the distribution controller circuit further comprises:
an input distribution network circuit configured to distribute each incoming codeword of the plurality of codewords associated with a plurality of input channels to a respective unit decoder circuit, based on instructions from the controller circuit; and (Fig.8, 858, DATA PKT IDENTIFICATION BANK)
EXCEPT
an output distribution network circuit configured to distribute decoded codewords from the set of unit decoder circuits to a plurality of output channels associated therewith, based on instructions from the controller circuit.
Decker teaches
an output distribution network circuit configured to distribute decoded codewords from the set of unit decoder circuits to a plurality of output channels associated therewith, based on instructions from the controller circuit. (Fig.9, 55, "Multi-Carrier Trellis Decoder"; 56 “Output Buffer”)

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of an output distribution network circuit as Decker in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Decker et al., US 4980897, hereinafter Decker.

As per claim 14, Seely teaches The multi-channel decoder system as applied above in claim 13, Seely further teaches wherein the distribution controller circuit further comprises:
an input distribution network circuit configured to distribute each incoming codeword of the plurality of codewords associated with the plurality of input channels to a respective unit decoder circuit, based on instructions from the controller circuit; and (Fig.8, 858, DATA PKT IDENTIFICATION BANK)
EXCEPT 
an output distribution network circuit configured to distribute decoded codewords from the set of unit decoder circuits to a respective plurality of output channels associated therewith. 
Decker teaches
an output distribution network circuit configured to distribute decoded codewords from the set of unit decoder circuits to a respective plurality of output channels associated therewith. (Fig.9, 55, "Multi-Carrier Trellis Decoder"; 56 “Output Buffer”)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely to incorporate the teaching of an input/output distribution network circuit as Decker in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Decker et al., US 4980897, hereinafter Decker, in further view of Tseng et al., US 20190165809, hereinafter Tseng.

As per claim 15, Seely-Decker teaches The multi-channel decoder system as applied above in claim 14, EXCEPT
further comprising an input buffer circuit comprising a plurality of unit input buffer circuits configured to store incoming codewords associated with a respective input channel of the plurality of input channels and 
wherein the input distribution network circuit is coupled to the input buffer circuit, in order to distribute each incoming codeword of the plurality of codewords associated with the plurality of input channels to the respective unit decoder circuits. 
Tseng teaches
further comprising an input buffer circuit comprising a plurality of unit input buffer circuits (Fig.7, 704 INPUT BUFFER A, 706 INPUT BUFFER B) configured to store incoming codewords associated with a respective input channel of the plurality of input channels and 
wherein the input distribution network circuit is coupled to the input buffer circuit, in order to distribute each incoming codeword of the plurality of codewords associated with the plurality of input channels to the respective unit decoder circuits (Fig.7, 708 Decoding Logic  A, 710 Decoding Logic  B). 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Decker to incorporate the teaching of an input buffer circuit comprising a plurality of unit input buffer circuits as Tseng in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 16, Seely-Decker-Tseng teaches The multi-channel decoder system as applied above in claim 15, Decker further teaches
an output buffer circuit  the plurality of output channels associated therewith, wherein the output buffer circuit is coupled to the output distribution network circuit and wherein each of the unit output buffer circuit within the output buffer circuit is configured to store decoded codewords associated with the respective output channel. (Fig.9, 56 Output Buffer; Fig.7, input of MUX 720;14:5-11, the ROM 23 includes both program memory and look-up tables for ……multi-channel trellis decoding)
Tseng teaches further comprising
an output buffer circuit comprising a plurality of unit output buffer circuits (Fig.7, 714 OUTPUT BUFFER A, 716 OUTPUT BUFFER B) 

Claim(s) 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Park et al., US 20020186798, hereinafter Park, in further view of Xu et al., US 20040125816, hereinafter Xu.

As per claim 6, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Seely further teaches wherein determining a currently available unit decoder circuit within the set of unit decoder circuits comprises:
determining a unit decoder circuit 
stopping the decoding of the current codeword, in order to make the unit decoder circuit available for the incoming codeword.
	(Fig.13, "DECODER BLOCK AVAILABLE?" 1302, "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME AVAILABLE", 1310)

EXCEPT
the set of unit decoder circuits that has exceeded the maximum delay
Xu teaches
the set of unit decoder circuits that has exceeded the maximum delay
([0028] storing items with the allowable maximum network delay)

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of the set of unit decoder circuits that has exceeded the maximum delay as Xu in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 25, Seely-Park teaches The method as applied above in claim 22, Seely further teaches wherein determining a currently available unit decoder circuit within the set of unit decoder circuits comprises:
determining a unit decoder circuit 
stopping the decoding of the current codeword, in order to make the unit decoder circuit available for the incoming codeword.
(Fig.13, "DECODER BLOCK AVAILABLE?" 1302, "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME AVAILABLE", 1310)

EXCEPT
Within the set of unit decoder circuits that has exceeded the maximum delay
Xu teaches
Within the set of unit decoder circuits that has exceeded the maximum delay ([0028] storing items with the allowable maximum network delay; [0010])
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely to incorporate the teaching of the set of unit decoder circuits that has exceeded the maximum delay as Xu in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

Claim(s) 5, 7-8, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Park et al., US 20020186798, hereinafter Park. in further view of Yang et al., US 20170180736, hereinafter Yang.

As per claim 5, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, Seely further teaches wherein determining a currently available unit decoder circuit within the set of unit decoder circuits comprises:
determining a unit decoder circuit 
stopping the decoding of the codeword 
	(5:55-57, sub-identification blocks may be used when more than one sync-word is used to identify and/or classify an incoming data packet.
	Fig.13, "DECODER BLOCK AVAILABLE?" 1302, "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME AVAILABLE", 1310)
	
	EXCEPT
	within the set of unit decoder circuits that is decoding a codeword that has a lower quality-of-service (QoS) class than the incoming codeword;
	Yang teaches
	within the set of unit decoder circuits that is decoding a codeword that has a lower quality-of-service (QoS) class than the incoming codeword;
	([0019] the media server can determine QoE scores associated with some or all the ingress network, the video decoder)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of within the set of unit decoder circuits that is decoding a codeword that has a lower quality-of-service (QoS) class than the incoming codeword as Yang in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 24, Seely-Park teaches The method as applied above in claim 22, Seely further teaches wherein determining a currently available unit decoder circuit within the set of unit decoder circuits comprises:
determining a unit decoder circuit 
stopping the decoding of the codeword 
	(5:55-57, sub-identification blocks may be used when more than one sync-word is used to identify and/or classify an incoming data packet.
	Fig.13, "DECODER BLOCK AVAILABLE?" 1302, "IF HIGHER PRIORITY DATA PACKET, FORCE A DECODER BLOCK PROCESSING A LOWER PRIORITY DATA PACKET TO STOP PROCESSING THE LOWER PRIORITY DATA PACKET AND BECOME AVAILABLE", 1310)
EXCEPT
	within the set of unit decoder circuits that is decoding a codeword that has a lower quality-of-service (QoS) class than the incoming codeword;
	Yang teaches
	within the set of unit decoder circuits that is decoding a codeword that has a lower quality-of-service (QoS) class than the incoming codeword;
	([0019] the media server can determine QoE scores associated with some or all the ingress network, the video decoder)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of within the set of unit decoder circuits that is decoding a codeword that has a lower quality-of-service (QoS) class than the incoming codeword as Yang in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 7 Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, EXCEPT 
wherein the set of unit decoder circuits are arranged into two or more decoder pool circuits, each decoder pool circuit comprising one or more unit decoder circuits with a predefined QoS class.
Yang teaches
wherein the set of unit decoder circuits are arranged into two or more decoder pool circuits, each decoder pool circuit comprising one or more unit decoder circuits with a predefined QoS class.
([0010] The controller can therefore determine the updated QoE score for the egress network as a first predefined combination of QoE scores corresponding to the ingress network, the video decoder; [0011] In likewise fashion, the controller can further calculate, generate, obtain, or otherwise determine one or more additional predefined combinations of QoE scores corresponding to the ingress network, the video decoder, the video encoder……)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of a predefined QoS class as Yang in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 26, Seely-Park teaches The method as applied above in claim 22, EXCEPT wherein the set of unit decoder circuits are arranged into two or more decoder pool circuits, each decoder pool circuit comprising one or more unit decoder circuits with a predefined QoS class.
Yang teaches
wherein the set of unit decoder circuits are arranged into two or more decoder pool circuits, each decoder pool circuit comprising one or more unit decoder circuits with a predefined QoS class.
([0010] The controller can therefore determine the updated QoE score for the egress network as a first predefined combination of QoE scores corresponding to the ingress network, the video decoder; [0011] In likewise fashion, the controller can further calculate, generate, obtain, or otherwise determine one or more additional predefined combinations of QoE scores corresponding to the ingress network, the video decoder, the video encoder……)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of a predefined QoS class as Yang in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 8, Seely-Park-Yang teaches The multi-channel decoder circuit as applied above in claim 7, Yang further teaches 
 wherein the distribution controller circuit is configured to distribute each incoming codeword of the one or more codewords to the respective unit decoder circuit, based on determining the QoS class of the incoming codeword and based on determining a currently available unit decoder circuit within a decoder pool circuit with the corresponding QoS class.
( [0011] In likewise fashion, the controller can further calculate, generate, obtain, or otherwise determine one or more additional predefined combinations of QoE scores corresponding to the ingress network, the video decoder, the video encoder……)

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Yang et al., US 20170180736, hereinafter Yang.

As per claim 17, Seely teaches The multi-channel decoder system as applied above in claim 12, EXCEPT wherein the set of unit decoder circuits are arranged into two or more decoder pool circuits, each decoder pool circuit comprising one or more unit decoder circuits with a predefined QoS class.
Yang teaches
wherein the set of unit decoder circuits are arranged into two or more decoder pool circuits, each decoder pool circuit comprising one or more unit decoder circuits with a predefined QoS class.
( [0010] The controller can therefore determine the updated QoE score for the egress network as a first predefined  combination of QoE scores corresponding to the ingress network, the video decoder; [0011] In likewise fashion, the controller can further calculate, generate, obtain, or otherwise determine one or more additional predefined combinations of QoE scores corresponding to the ingress network, the video decoder, the video encoder……)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely to incorporate the teaching of a predefined QoS class as Yang in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

As per claim 18, Seely-Yang teaches The multi-channel decoder system as applied above in claim 17, Yang further teaches 
wherein the distribution controller circuit is configured to distribute each incoming codeword of the one or more codewords to the respective unit decoder circuit, based on determining the QoS class of the incoming codeword and based on determining a currently available unit decoder circuit within a decoder pool circuit with the corresponding QoS class.
( [0011] In likewise fashion, the controller can further calculate, generate, obtain, or otherwise determine one or more additional predefined combinations of QoE scores corresponding to the ingress network, the video decoder, the video encoder……)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Park et al., US 20020186798, hereinafter Park, in further view of Shaikh, US 6594319, hereinafter Shaikh.

As per claim 11, Seely-Park teaches The multi-channel decoder circuit as applied above in claim 1, EXCEPT 
wherein the multi-channel decoder circuit is associated with digital subscriber line (xDSL) systems.
Shaikh teaches
wherein the multi-channel decoder circuit is associated with digital subscriber line (xDSL) systems.
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely-Park to incorporate the teaching of digital subscriber line (xDSL) systems as Shaikh in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seely et al., US 9,992,124, hereinafter Seely, in view of Shaikh, US 6594319, hereinafter Shaikh.

As per claim 21, Seely teaches The multi-channel decoder system as applied above in claim 12, EXCEPT
 wherein the multi-channel decoder system is associated with digital subscriber line (xDSL) systems.
Shaikh teaches
wherein the multi-channel decoder circuit is associated with digital subscriber line (xDSL) systems.
(3:40-44, The encoder/decoders are preferably compatible with 40 industry standard specification designated Tl.413 and entitled "Interface Between Networks and Customer Installation Asymmetric Digital Subscriber Line (ADSL) Metallic Interface”)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Seely to incorporate the teaching of digital subscriber line (xDSL) systems as Shaikh in order to implement a large multi-channel receiver efficiently. (Seely, 2:2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kons et al., US 20070011564, discloses A multi-channel decoder system has a decoder core at least a portion of which is configurable as a LDPC decoder that, during decoding processing, divides check nodes of a node representation of a LDPC code into a plurality of groups
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONG TANG/           Examiner, Art Unit 2111                                                                                                                                                                                             




/CYNTHIA BRITT/Primary Examiner, Art Unit 2111